Citation Nr: 1747140	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include visual deficiency.  

2.  Entitlement to service connection for a nerve disability on the right side of the face.

3.  Entitlement to a compensable rating for bilateral otitis externa. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the RO in San Diego, California.    

In June 2012, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript is in the record.  

This appeal was previously before the Board in April 2015 when it was remanded for additional development.  It has now been returned for further appellate review.  

Among other things, the April 2015 remand noted an unaddressed notice of disagreement, and directed the RO to provide the Veteran with a Statement of the Case for the issues of entitlement to service connection for a bilateral foot disability; a bilateral ankle disability; and a total rating based on individual unemployability due to service-connected disabilities (TDIU).  This was accomplished in April 2016.  However, the Veteran did not complete the appeal process by submitting a Substantive Appeal.  These matters have not been certified, and they are not before the Board.  See 38 C.F.R. § 20.200 (2016). 

The issue of entitlement to service connection for a nerve disability on the right side of the face is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is competent to report vision problems during service and during the years following discharge from service, his credibility is supported by his report of eye problems at discharge and by sworn statements from family members regarding vision problems shortly after discharge, and continuity of symptomatology is established; he was diagnosed with optic atrophy of the right eye six years after discharge from active service and continues to have this diagnosis.

2.  The Veteran's otitis externa has shown dryness or scaliness on one occasion, with no evidence of swelling, serous discharge, or itching requiring frequent and prolonged treatment on any occasion during the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability, to include visual deficiency due to optic atrophy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for a compensable rating for bilateral otitis externa have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 4.7, 4.10, 4.21, 4.31, 4.88a, Code 6210 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that his atrophy of the right optic nerve began during active service.  He states that he began to experience vision problems before discharge, which he attributes to either a magnesium flare that was lit near his face, or possibly the flash from a rocket propelled grenade that exploded near his vehicle.  The Veteran notes that he failed a driving examination due to his poor vision approximately a year after discharge and that within a couple of years he sought private treatment and was diagnosed with atrophy of the right optic nerve.  Finally, the Veteran believes that this disability may be the result of exposure to herbicides such as Agent Orange.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If other organic diseases of the nervous system become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of the organic disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  For the purposes of this decision, the Board will consider the Veteran's atrophy of the right optic nerve to be an organic disease of the nervous system.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Board has reviewed the Veteran's service treatment records, which are negative for injury or a complaint pertaining to the right eye.  His April 1971 separation examination states that his eyes were normal, that the right eye had 20/20 vision, and his field of vision was normal.  However, on the Report of Medical History completed by the Veteran at the time of his separation examination, he answered "yes" to a history of eye trouble.  The physician's summary did not elaborate.  4/8/1977 VBMS, STR - Medical, pp. 8, 13.  

The initial post-service medical evidence of an eye disability is a February 1977 letter from a private ophthalmologist who gives a report of an examination of the Veteran conducted earlier that same month.  This examination was the first time he had seen the Veteran, who gave a history of having slowly lost vision in the right eye while in service.  No explanation was given to him for this, and he never received a thorough ophthalmological examination during this time, although he mentioned being told that the nerve in his eye had slowly deteriorated.  On examination, the Veteran had visual acuity of 10/400 in the right eye, and 20/20 in the left eye.  Gross visual fields were restricted markedly on the right but normal on the left.  Ocular tension was normal, the cornea was clear, the anterior chamber was of average depth, and the right pupil was sluggish.  An internal examination revealed optic nerve atrophy on the right that appeared to be the cavernous type.  The optic nerve configuration on the left was normal.  The examiner concluded that the Veteran had optic nerve atrophy on the right, cause unknown.  2/28/1977 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran then underwent a VA examination in July 1977.  He reported having received treatment from two private doctors for his right eye in 1974, and also noted treatment from the doctor who examined him in February 1977.  On examination, decreased visual acuity of the right eye was noted as well as gross visual field restrictions.  The examiner did not make a diagnosis.  7/29/1977 VBMS, VA Examination, p. 1.  

A notarized statement signed by the Veteran's sister and brother-in-law was received in October 2000.  This states that the Veteran was declared legally blind shortly after discharge from service by the California Department of Motor Vehicles when he applied for a driver's license.  10/31/2000 VBMS, Buddy/Lay Statement, p. 1.  

VA treatment records dated 2012 to 2014 continue to include diagnoses of optic atrophy of the right eye.  A VA treatment record dated July 2011 states that the Veteran lost the vision in his right eye during military service due to bright flashes.  5/4/2013 VBMS, Medical Treatment Record - Government Facility, p. 24.  Other VA treatment records dated March 2012 report the Veteran has a history of traumatic brain injury in Vietnam with poor vision in the right eye since that time.  1/26/2017 VBMS, Capri, p. 7.  

Beginning in August 2012, the Veteran has been afforded a series of VA examinations to determine the nature and etiology of his right eye disability.  These examinations confirm the diagnosis of optic atrophy of the right eye.  However, the August 2012 examination, as well as a series of examinations and opinions dated September 2016, December 2016, January 2017, and February 2017 have all provided negative opinions regarding service connection, to include on a direct basis, as secondary to herbicide exposure, or as secondary to or aggravated by a service-connected disability.  In summary, these opinions find that the Veteran's right eye would have reacted differently if it had been damaged by a magnesium flare or bright lights, that there is no relationship to herbicides or to his service-connected disabilities, or that there is no documented evidence of treatment or injury to the right eye in service.  The Board observes that the rationale in support of the negative opinion regarding direct service connection is based on lack of contemporaneous evidence of an eye injury or disease, which standing alone is not sufficient to support a negative opinion for direct causation.  

However, the Board finds that service connection for the Veteran's atrophy of the right eye is warranted in spite of these negative opinions.  The cause of the Veteran's optic nerve atrophy is not the relevant factor; the evidence that this disability began during service is more important.  

The Veteran reports having experienced decreased vision during service.  Although he is not competent to opine as to the cause of his decreased vision (bright lights, herbicides, etc.), he is competent to note he had vision problems.  Although the separation examination was normal, his contentions are supported by the April 1971 Report of Medical History in which he answered "yes" to a history of eye trouble.  The Board finds this adds credibility to the Veteran's contentions.  He has also submitted a notarized lay statement from his sister and brother-in-law that supports his contention of having been denied a driver's license due to poor vision within a year after discharge.  The July 1977 VA examination notes treatment for eye problems as early as 1974, and the February 1977 private examiner confirmed the existence of a chronic disability when he diagnosed optic nerve atrophy.  VA treatment records and current examinations confirm ongoing diagnoses for this impairment over the years up to and including his current examinations.  

Given that the Veteran is competent to report vision problems in service, that his credibility is supported by both the Report of Medical History and the sworn statement from his sister and brother-in-law, that there is evidence of treatment that began within three years of discharge, that there is a February 1977 diagnosis of optic atrophy that confirmed the Veteran's reported symptoms, and given the ongoing treatment and diagnosis of optic nerve atrophy of the right eye, the Board finds that continuity of symptomatology is established, and entitlement to service connection is warranted.  All reasonable doubt has been resolved in favor of the Veteran to reach this decision.  

Increased Rating

The Veteran contends that the zero percent rating for his service-connected otitis externa is inadequate.  He reports experiencing occasional discharge from his ears.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Entitlement to service connection for bilateral otitis externa was granted in a September 1977 rating decision.  A zero percent evaluation was assigned for this disability, and this evaluation remains in effect.  

The rating criteria for chronic otitis externa state that for symptoms of swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment, a 10 percent rating is warranted.  38 C.F.R. § 4.88a, Code 6210.  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Boards finds that entitlement to a compensable rating is not warranted for the Veteran's chronic otitis externa.  

The Veteran has been afforded several VA examinations in conjunction with his claim, but on each occasion his disability was asymptomatic.  A July 2009 VA examiner found that the Veteran did not have any symptoms, and did not believe he had chronic otitis externa.  7/8/2009 VBMS, VA Examination, p. 1.  An October 2011 audiology examination notes that the canals were clear bilaterally.  8/1/2012 VBMS, Medical Treatment Record - Government Facility, p. 1.  An August 2012 VA hearing examination failed to note otitis externa.  8/17/2012 VBMS, VA Examination, p. 30.  A physical examination of the Veteran's ears at a May 2013 VA examination was normal.  5/20/2013 VBMS, VA Examination, p. 12.  The most recent examination, which was conducted in September 2016, notes dry and scaly skin in the external canal, but is negative for swelling and serous discharge, and said frequent and prolonged treatment was not required.  9/26/2016 VBMS, C&P Exam, p. 3.  The examiner stated that the Veteran's condition was asymptomatic.  9/26/2016 VBMS, C&P Exam, p. 2.  A review of the Veteran's extensive treatment records from 2009 to the present does not show treatment for even a single episode of otitis externa.  

The only symptom shown during the entire appeal period that can possibly be attributed to the Veteran's otitis externa is the dry and scaly skin in September 2016.  In the absence of swelling, itching, and the need for treatment, this symptom alone is not sufficient to support a 10 percent rating.  The Veteran's symptoms did not more nearly approximate the criteria for a compensable rating at any time, and the appeal must be denied.  38 C.F.R. § 4.88a, Code 6210.  


ORDER

Entitlement to service connection for a right eye disability, to include visual deficiency, is granted.

Entitlement to a compensable rating for bilateral otitis externa is denied. 


REMAND

The Veteran contends that he has developed a nerve disability on the right side of his face due to active service.  

The April 2015 Board remand requested that the Veteran be afforded a VA examination of his nerve disability, which has been diagnosed as trigeminal neuralgia, and that opinions be obtained regarding the etiology of this disability.  Among the theories of entitlement to be addressed were whether or not this disability was the result of exposure to an explosion of a rocket propelled grenade during service in Vietnam, due to boxing in service, or due to exposure to an herbicide such as Agent Orange.  

Examinations and opinions were obtained in September 2016 and December 2016.  While opinions were expressed on both direct service connection and secondary service connection, the possibility of a disability due to exposure to an explosion, boxing, or Agent Orange was not addressed.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the December 2016 medical opinion pertaining to the Veteran's claimed nerve condition on the right side of his face.  After a review of the record, the examiner should provide the following opinions:

a) Is it as likely as not that the Veteran's trigeminal neuralgia of the right side of the face was incurred secondary to exposure to an explosion of a rocket propelled grenade during active service? 

b) Is it as likely as not that the Veteran's trigeminal neuralgia of the right side of the face was incurred secondary to boxing during active service?

c) Is it as likely as not that the Veteran's trigeminal neuralgia of the right side of the face was incurred secondary to the herbicide exposure which must be presumed to have occurred during service in Vietnam?  

If the December 2016 examiner is no longer available, the claims file should be provided to another examiner of equal qualifications to obtain the requested opinions.  A new examination is not required, and should be scheduled only if deemed necessary by the examiner.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


